Cardona, P.J.
Appeal from a judgment of the Supreme Court (Feldstein, J.), entered September 15, 2005 in St. Lawrence County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
In January 2000, petitioner, paroled from New York to Florida pursuant to the Uniform Act for Out-of-State Parolee Supervision (see Executive Law § 259-m), was arrested in Florida and charged with various crimes. Petitioner waived his right to a preliminary hearing and conceded that he violated the conditions of his parole. Petitioner was apparently incarcerated in Florida until February 2005 and, as a result, the final parole revocation hearing was not held until March 2005, after he returned to New York. In May 2005, petitioner commenced this habeas corpus proceeding alleging that his detainment was file-*848gal. Supreme Court denied the application, prompting this appeal.
Inasmuch as petitioner was released from custody on February 10, 2006, habeas corpus relief is no longer available and the proceeding must be dismissed as moot (see People ex rel. Schoenwandt v Travis, 23 AD3d 806 [2005]).
Mercure, Peters, Spain and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.